 



EXHIBIT 10.27
FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
     This First Amendment to Purchase and Sale Agreement and Escrow Instructions
(this “Amendment”) is entered into as of March 13, 2006 by and between
Hunter/Storm, LLC, a California limited liability company (“Buyer”), and Palm,
Inc., a Delaware corporation (“Seller”).
RECITALS
     A.     Buyer and Seller are parties to that certain Purchase and Sale
Agreement and Escrow Instructions dated as of February 2, 2006 (the
“Agreement”).
     B.     Buyer and Seller desire to amend the Agreement as set forth in this
Amendment.
     Now, therefore, for valuable consideration, receipt of which is hereby
acknowledged, Buyer and Seller hereby agree as follows:
     1.     Capitalized Terms. Any capitalized terms used in this Amendment but
not defined herein shall have the meanings ascribed to such terms in the
Agreement.
     2.     Title Review Period. Section 5.1 of the Agreement is hereby amended
to provide that Buyer shall have the right to render objections to any matters
described on its own Survey (or any update of Seller’s existing Survey) by
delivering written notice to Seller on or before March 20, 2006. Seller shall
have until 5 p.m. PST on March 30, 2006 to give Buyer: (i) notice that said
objections will be removed on or before the Closing Date; or (ii) notice that
Seller elects not to cause such objections to be removed. If Seller fails to
give notice under clause (i), Seller shall be deemed to have elected not to
cause such objections to be removed. If Seller either fails to give Buyer notice
under clause (i) or gives Buyer notice under clause (ii), Buyer shall notify
Seller prior to the expiration of the Due Diligence Period whether Buyer elects
to proceed with the purchase or terminate the Agreement. If Buyer fails to give
Seller the Election Notice prior to the expiration of the Due Diligence Period,
Buyer shall be deemed to have elected to terminate this Agreement. If Buyer
gives Seller the Election Notice prior to the expiration of the Due Diligence
Period, Buyer shall be deemed to have elected to proceed with the Agreement and
to accept title subject to the Approved Exceptions (as provided in paragraph
5.1.1, excluding, however, any references to exceptions disclosed by the Survey
which shall be subject to the terms of this paragraph) and any exception
approved pursuant to this paragraph. The term “Approved Exceptions” shall be
deemed to include the title exceptions approved pursuant to this paragraph and
paragraph 5.1.1 of the Agreement.
     3.     Full Force and Effect. Except as expressly amended by this
Amendment, the terms of the Agreement shall remain and continue in full force
and effect and are hereby ratified and confirmed in all respects by each of
Buyer and Seller. In the event of any conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall govern and
control. All references to the “Agreement” in the Agreement shall, from and
after the date of this Amendment be deemed to be references to the Agreement as
amended by this Amendment. This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     In witness whereof, the parties have executed this Amendment as of the date
first above written.

                SELLER:   SELLER:  
 
              Palm, Inc., a Delaware corporation   Hunter/Storm, LLC, a
California limited liability company  
 
             
By:
  /s/ ANDREW J. BROWN   By:   /s/ EDWARD D. STORM  
 
             
Name:
  Andrew J. Brown   Name:   Edward D. Storm  
 
             
Its:
  Senior Vice President and Chief Financial Officer   Its:   Managing Member  
 
             
 
  (Principal Financial and Accounting Officer)          
 
             
 
      By:   /s/ DEKE K. HUNTER JR.  
 
             
 
      Name:   Deke K. Hunter Jr.  
 
             
 
      Its:   Managing Member  
 
             

- 1 -